UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 SAMUEL PIERCE,

                        Plaintiff,

                        v.                         Case No. 17-cv-02508 (CRC)

 YALE UNIVERSITY, et al.,

                        Defendants.

                                     MEMORANDUM OPINION

       Plaintiff Samuel Pierce wants to go to medical school. Denied admission by every school

to which he applied, Pierce turned to the courts for a cure. He began by filing a federal lawsuit

claiming that his rejection from Hofstra University’s medical school was the result of intentional

discrimination against “white Anglo-Saxon Protestant[s].” See Pierce v. Woldenburg, No. 11-

cv-4248, 2012 WL 3260316, at *1, *3 (E.D.N.Y. Aug. 7, 2012). After that case was dismissed,

Pierce unsuccessfully sued the University of California in state court, alleging he was denied

admission to UCLA’s medical school because of an “unlawful racial preference favoring

Hispanics.” See Pierce v. Regents of Univ. of Cal., B262545, 2016 WL 892015, at *4 (Cal. Ct.

App. Mar. 9, 2016). Undeterred, Pierce filed this case asserting a single claim under the

Sherman Act. A lawyer, but proceeding pro se, 1 Pierce here alleges that he was not admitted to

the Yale School of Medicine both because he is a white Republican and because of an antitrust

conspiracy between medical schools to share the names of successful applicants. The antitrust




       1
        Although Pierce did not go to medical school, he did attend law school and is barred in
Maine. See ECF No. 4 at 21.
conspiracy, Pierce contends, “enables” Yale and other schools to discriminate against otherwise

worthy applicants like him who do not share Yale’s purported ideological views.

       Defendants have moved to dismiss Pierce’s amended complaint for lack of standing and

failure to state a claim. Defs.’ Mot. to Dismiss (“MTD”), ECF 12-1. Soon after they filed that

motion, Pierce moved to strike the discrimination allegations made in the complaint, to schedule

oral argument, or, in the alternative, to transfer the case to the District of Maine. Pl.’s Mot., ECF

No. 13. He has also moved for a scheduling order to allow limited discovery regarding his

antitrust claim. Pl.’s Am. Mot. for Scheduling Order, ECF No. 20. For the reasons that follow,

the Court will grant Defendants’ motion to dismiss and deny Pierce’s motions.

 I.    Background

       As required on a motion to dismiss, the Court draws this factual background from the

complaint, assuming the truth of all well-pled allegations. See Sissel v. U.S. Dep’t of Health &

Human Servs., 760 F.3d 1, 4 (D.C. Cir. 2014). Defendants—Yale University (“Yale”), the

Trustees of the University of Pennsylvania (“Penn”), and the Association of American Medical

Colleges (“AAMC”) (collectively, “Defendants”)—naturally dispute many of Pierce’s

allegations. MTD at 5.

       Pierce claims that he is “a magna cum laude graduate of Penn’s undergraduate program

who earned perfect scores on the Medical College Admissions Test.” First Am. Compl.

(“FAC”), ECF No. 4, ¶ 6. He applied to a number of medical schools between 2009 and 2015

using AAMC’s application system. Id. ¶ 36. Pierce was one of approximately 700 applicants

selected to interview at Yale in 2015. Id. ¶¶ 6, 56. He was not, however, offered admission to

Yale or any other school to which he applied. Id. ¶ 38.




                                                  2
       Pierce raises a single claim under Section 1 of the Sherman Act, 15 U.S.C. § 1. FAC

¶¶ 65–73. He frames his complaint as a challenge to a conspiracy between medical schools,

including Yale and Penn, and AAMC to share the names of successful applicants on the Multiple

Acceptance Report (“MAR”), a list that Pierce says is circulated among schools during each

application cycle. Id. ¶ 2. He identifies three anti-competitive effects of this alleged

information-sharing conspiracy: (1) increased tuition because accepted students have less

bargaining power to negotiate financial-aid packages; (2) decreased overall acceptances because

schools are better able to anticipate matriculation rates and avoid over-enrollment; and (3)

decreased consumer choice because schools are less likely to extend offers to students already

accepted elsewhere. Id. ¶ 4. He insists that he would have gotten into the medical schools to

which he applied, including Yale, if not for the MAR conspiracy. Id. ¶¶ 6, 41.

       Yet Pierce spends much of the complaint discussing another alleged cause of his

rejection: “invidious” discrimination. Id. ¶ 55; see also id. ¶¶ 30, 46–64. Pierce alleges that Yale

“stack[ed] the deck against persons of Plaintiff’s race” (white) and political party (Republican).

Id. ¶ 66. As evidence, he maintains that Yale seeks to achieve “thinly veiled, rigid racial quotas”

and that “a Black applicant is far more likely to be admitted to medical school than a White

applicant.” Id. ¶¶ 50, 53. Pierce alleges that Yale also seeks to achieve “ideological uniformity,”

as demonstrated by statements on its website expressing support for the Affordable Care Act

(“ACA”). Id. ¶¶ 57–58. AAMC likewise exhibits “bias against Republicans,” as indicated by an

e-mail it circulated in June 2017, also expressing support for the ACA. Id. ¶ 59. Yale’s bias was

on display during his 2015 interview, Pierce says, when “he was interrogated . . . regarding his

political preferences.” Id. ¶ 55. He suggests that “Black and Hispanic applicants (who are

assumed to share Yale’s required [liberal] ideology)” were not similarly interrogated. Id.



                                                  3
       According to Pierce, this political and racial discrimination led Yale to reject his

application despite his “extraordinary talents,” id. ¶ 71:

       A separate admissions track applied to the Plaintiff where [he] was expected to
       produce incontrovertible evidence that he had no inklings of support for the
       Republican Party or any ideas associated with it, which did not apply to any Black
       applicants. The Plaintiff could not do so. Shortly after interviewing . . . , Yale
       informed Plaintiff that it was denying Plaintiff admission to the medical school.

Id. ¶ 55. Pierce broadly alleges that the MAR “enables this sort of political and racial

discrimination” because without access to the information on that report, “market forces [would]

constrain the ability of universities to exact retribution on the Plaintiff (and others

demographically similar to him) for the perceived sins of his ancestors.” Id. ¶ 56. To support

this assertion, Pierce spins out a “mathematical model” in his complaint which estimates that,

absent the MAR, Yale would have to more than double the number of students it admits in order

to achieve its target class size. Id. ¶ 41. Under this model, Pierce contends that Yale “would

have necessarily admitted” him had it not received the MAR. Id. ¶¶ 6, 41.

 II.   Standard of Review

       Defendants move to dismiss the complaint for lack of subject matter jurisdiction pursuant

to Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim under Rule 12(b)(6).

When analyzing a motion to dismiss under either Rule 12(b)(1) or 12(b)(6), the “court assumes

the truth of all well-pleaded factual allegations in the complaint and construes reasonable

inferences from those allegations in the plaintiff’s favor, but is not required to accept the

plaintiff’s legal conclusions as correct.” Sissel, 760 F.3d at 4 (citation omitted) (Rule 12(b)(6));

Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005) (Rule 12(b)(1)). To

survive a 12(b)(1) motion, a complaint must state a plausible claim that the elements of standing

are satisfied. See Humane Soc’y of U.S. v. Vilsack, 797 F.3d 4, 8 (D.C. Cir. 2015). And to



                                                   4
survive a 12(b)(6) motion, the complaint must contain sufficient facts that, if accepted as true,

state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Where a pro se plaintiff drafted the complaint,

the Court construes the filings liberally and considers them as a whole before dismissing. See

Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014).

 III. Analysis

       Defendants move to dismiss the amended complaint on three grounds. First, they assert

that the Court lacks subject matter jurisdiction under Rule 12(b)(1) because Pierce lacks Article

III standing. Second, they maintain that Pierce has failed to state a claim under Rule 12(b)(6)

because his allegations are noncommercial in nature and therefore fall outside the scope of the

Sherman Act, and because the alleged conspiracy is implausible on its face. And third, they

argue that the complaint must be dismissed because well-established principles of academic

deference prohibit the Court from granting Pierce the specific relief he seeks, which is admission

to Yale Medical School.

       The Court begins with standing. While Defendants raise only Article III standing as a

basis for dismissal, plaintiffs in antitrust cases confront two separate standing hurdles. In

addition to constitutional standing, they must also satisfy the requirements of “antitrust” (or

statutory) standing. Antitrust standing “asks ‘whether the plaintiff is a proper party to bring a

private antitrust action.’” Johnson v. Comm’n on Presidential Debates, 869 F.3d 976, 982 (D.C.

Cir. 2017) (quoting Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
U.S. 519, 535 n.31 (1983)). And in this case, that means whether Pierce has alleged an injury

that “affect[s] [his] business or property” and is “the kind of injury the antitrust laws were




                                                  5
intended to prevent.” Andrx Pharm., Inc. v. Biovail Corp. Int’l, 256 F.3d 799, 806 (D.C. Cir.

2001) (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977)).

       As will be explained below, the Court concludes that Pierce lacks antitrust standing and

will dismiss his suit on that basis. Antitrust standing is not jurisdictional, however, at least in the

constitutional sense. In re Lorazapam & Clorazepate Antitrust Litig., 289 F.3d 98, 108 (D.C.

Cir. 2002) (“[J]urisdiction does not turn on antitrust standing.” (citing Assoc. Gen. Contractors

of Cal., Inc., 459 U.S. at 535 n.31)). It is properly considered under Rule 12(b)(6). Andrx

Pharm., Inc., 256 F.3d at 804–05. So the Court is required first to assess Pierce’s Article III

standing before moving to non-jurisdictional grounds for dismissal. See Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 94–95 (1998).

       A. Constitutional Standing

       Article III of the United States Constitution limits the reach of federal jurisdiction to the

resolution of cases and controversies. See Dominguez v. UAL Corp., 666 F.3d 1359, 1361 (D.C.

Cir. 2012). “[S]tanding ‘is an essential and unchanging part of the case-or-controversy

requirement,’” id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)), and “a

necessary ‘predicate to any exercise of [federal court] jurisdiction,’” id. (quoting Fla. Audubon

Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996) (en banc)). Accordingly, “[e]very plaintiff

in federal court bears the burden of establishing the three elements that make up the ‘irreducible

constitutional minimum’ of Article III standing: injury-in-fact, causation, and redressability.” Id.

(quoting Lujan, 504 U.S. at 560–61). At the motion to dismiss stage, “plaintiffs must plead facts

that, taken as true, make the existence of standing plausible.” In re Sci. Applications Int’l Corp.

Backup Tape Data Theft Litig., 45 F. Supp. 3d 14, 23 (D.D.C. 2014) (hereinafter “SAIC”). This

means Pierce must plausibly plead that his alleged injury (rejection by Yale) is both “fairly



                                                   6
traceable” to the challenged conduct (the information-sharing conspiracy) and “redressable” by

the relief he seeks (admission to Yale). See Sierra Club v. Jewell, 764 F.3d 1, 8 (D.C. Cir.

2014).

         Pierce has plausibly alleged a “concrete and particularized” injury: he was rejected by

Yale. See Lujan, 504 U.S. at 580. 2 A closer question is whether he has plausibly alleged that

this injury is “fairly traceable” to the challenged conduct. See id. He alleges that sharing of the

MAR leads to artificially low acceptance rates by enabling medical schools to more accurately

anticipate matriculation rates and avoid over-enrollment. FAC ¶ 4. It also decreases consumer

choice, Pierce claims, because schools are less likely to admit a student already admitted

elsewhere. Id. According to Pierce, Yale’s ability to accept an artificially low number of

students explains why he was rejected. Id. ¶ 56.

         Defendants respond that Pierce lacks standing because he has alleged another, more

direct cause of his rejection from Yale: discrimination against his ilk. See, e.g., FAC ¶¶ 55, 60.

By including these allegations of discrimination in the complaint, Defendants say, Pierce “has

pled facts (if taken as true) unequivocally establishing that he was denied admission for reasons

wholly unrelated to the alleged antitrust conspiracy.” MTD at 10. But Defendants misread the

amended complaint and misapply the relatively low standard of causation that governs at the

pleading stage of a case.




         2
         As explained above, Pierce identifies another injury caused by the use of the MAR: an
increase in tuition costs by reducing admitted students’ bargaining power over financial aid.
FAC ¶ 4. Pierce, however, has not suffered this injury because he has never been admitted to
medical school and thus has never been in a position to bargain over tuition. Accordingly, this
section focuses only on Pierce’s other theory: that sharing of the MAR causes a decrease in the
number of admitted students, which led to his rejection from Yale.

                                                  7
        The Court reads Pierce’s complaint as alleging two independent causes for his rejection

from Yale. He claims that his credentials qualified him for an admissions interview but after the

interview revealed his political leanings, Yale denied him admission because he was a white

Republican. FAC ¶ 55. Defendants are obviously correct that Yale’s purported individual

discrimination against Pierce does not implicate the antitrust laws.

        But Pierce also alleges that sharing of the MAR separately caused his rejection by

enabling Yale to discriminate against him. See id. ¶ 56. Without the MAR, he claims, “market

forces” would have required Yale to base its admission decisions solely on quantitative factors

unrelated to his race or political party. Id. Yale likely would have “foregone the interview

process” entirely, he asserts, because it would have been forced to admit everyone, including

him, who was deemed sufficiently qualified by those measures to be offered an interview. Id. In

other words, Pierce alleges that if Yale had not received the MAR, it could not have

discriminated against him and would have been forced to admit him. Viewed in this light,

Pierce’s “market forces” theory of causation operates as an alternative alleged cause of the injury

he asserts.

        That Pierce’s oft-repeated complaints of racial and viewpoint discrimination may be the

more direct (and easily described) causal explanation for his rejection does not defeat his

constitutional standing at this stage of the litigation. A plaintiff seeking to establish Article III

standing is not required to identify “the most immediate cause, or even a proximate cause, of

[his] injuries.” Attias v. CareFirst, Inc., 865 F.2d 620, 629 (D.C. Cir. 2017). He need only show

that the alleged injury is “‘fairly traceable’ to the defendant.” Id. (quoting Lexmark Int’l, Inc. v.

Static Control Components, Inc., 134 S. Ct. 1377, 1391 n.6 (2014)). And, at the pleading stage,




                                                   8
he must simply allege facts that plausibly support the proffered causal connection. SAIC, 45 F.

Supp. 3d at 23. 3

       Pierce has shouldered that relatively light burden. The logical progression of his “market

forces” theory can be restated as follows: By knowing which applicants other medical schools

have admitted, Yale is better able to predict which students will accept its offers of admission.

That ability, in turn, allows Yale to admit fewer students to generate its target class size of

approximately 80. The process leads to the exclusion of other qualified candidates, including

Pierce, that Yale would have been forced to admit but for its access to the MAR. And the

number of these otherwise qualified candidates would be so large (400 to 500 students,

according to Pierce’s “mathematical model”) that Yale would not have been able to discriminate

individually against any one applicant. See FAC ¶ 41.

       There are a host of problems with Pierce’s theory to be sure. For starters, his contention

that Yale would have to admit upwards of 500 additional students strikes the Court as highly

conjectural. And Pierce’s model assumes, counterintuitively, that Yale would select its classes

based purely on quantitative metrics alone, as opposed to a range objective and subjective

criteria that Pierce may not satisfy. Furthermore, even if Pierce is correct that barring the MAR




       3
          Defendants cite Johnson v. Commission on Presidential Debates, 202 F. Supp. 3d 159
(D.D.C. 2016), aff’d 869 F.3d 976 (D.C. Cir. 2017), and Cheeks of North America, Inc. v. Fort
Myer Construction Corp., 807 F. Supp. 2d 77 (D.D.C. 2011), aff’d 2012 WL 3068449 (D.C. Cir.
2012) (per curiam), for the proposition that Pierce lacks standing because he has alleged a more
direct cause of his injury than the antitrust violation. See MTD at 11. But neither case is on
point. In Johnson, the court found that the plaintiffs lacked standing because their alleged
injuries “occurred before” the alleged antitrust conspiracy and thus were not fairly traceable to
the defendants’ subsequent conduct. 202 F. Supp. 3d at 169 (emphasis in original). The court
identified a similar problem in Cheeks, where the alleged bid-rigging conspiracy could not have
injured the plaintiffs because they had failed to comply with various requirements to even
participate in the bidding process. 807 F. Supp. 2d at 92. Here, by contrast, Pierce suffers no
such timing problem.

                                                  9
would lead to more offers of admission, he does not explain why Yale still couldn’t practice the

invidious discrimination he alleges by simply interviewing more applicants and continuing to

weed out white Republications like him. If it could, that might eliminate “market forces” as an

independent cause of his injury. These problems are mostly factual, however. And as unlikely

as it may seem that the facts would ultimately bear Pierce’s theory out, the Court hesitates to say

that he has not “plausibly” traced his rejection to the alleged MAR conspiracy. Pierce has

therefore satisfied the causation prong of Article III standing at this stage of the litigation. 4

        B. Antitrust standing

        Having satisfied itself that Pierce has plausibly alleged Article III standing at this stage of

the case, the Court may now move to antitrust standing. 5

        Again, to have standing to bring an antitrust claim, Pierce must allege an injury that

“affect[s] [his] business or property” and is “the kind of injury the antitrust laws were intended to




        4
          A few words on redressability. Defendants contend that the Court, in deference to
established principles of academic independence, should not grant Pierce the sole explicit relief
he seeks: an order requiring Yale to admit him. Defendants do not couch this argument in terms
of standing. But it would appear to implicate the redressability requirement of constitutional
standing—if the Court cannot give Pierce what he wants, then how can it redress his injury? The
answer is that, even if academic deference counsels against ordering Yale to admit Pierce, the
Court could still issue an order declaring that the circulation of the MAR violates the Sherman
Act. If the Court were to so rule, Pierce presumably would be able to reapply to Yale and his
other chosen schools. And if his theory of the case is correct, he would likely be admitted, or at
least his chances of admission would increase. The Court’s ruling would therefore be at least a
step towards the ultimate relief Pierce seeks. That is likely sufficient to meet the redressability
requirement of constitutional standing. See Massachusetts v. EPA, 549 U.S. 497, 525 (2007).
        5
          Defendants do not assert lack of antitrust standing as a ground for dismissal. But the
central inquiry here—whether the plaintiff has alleged an antitrust injury—is essentially the same
one the Court would have to confront in resolving Defendants’ argument that Pierce has failed to
state a claim under the Sherman Act. See MTD at 12–14 (arguing that Pierce’s rejection from
Yale is not a commercial injury covered by the Sherman Act). Recent D.C. Circuit precedent
suggests that the proper approach is to frame the issue in terms of statutory standing rather than
failure to state a claim. Johnson, 869 F.3d at 982–83. So the Court will follow that lead.

                                                   10
prevent.” Andrx Pharm., Inc., 256 F.3d at 806 (quoting Brunswick Corp., 429 U.S. at 489).

Pierce contends that the sharing of the MAR among medical schools resulted in two anti-

competitive effects: a reduction in the number of students admitted and an increase in tuition due

to diminished financial-aid bargaining power on the part of admitted students. Pierce has

suffered the first injury, but it is one that falls outside the reach of the Sherman Act. And while

the second injury may be the type the Sherman Act is designed to prevent, as noted previously,

Pierce has not suffered it.

       The Sherman Act applies only to conspiracies that restrain “trade or commerce.” 15

U.S.C. § 1. Thus, “section one of the Sherman Act regulates only transactions that are

commercial in nature.” United States v. Brown Univ., 5 F.3d 658, 665 (3d Cir. 1993). Starting

with Pierce’s first alleged injury, decisions by academic institutions about which and how many

students to admit are noncommercial and therefore not covered by the Sherman Act. See Selman

v. Harvard Med. Sch., 494 F. Supp. 603, 621 (S.D.N.Y.), aff’d 636 F.2d 1204 (2d Cir. 1980)

(“Academic admissions criteria . . . . are [] non-commercial in nature. The Sherman Act was

certainly not intended to provide a forum wherein disgruntled applicants to medical school could

challenge their rejections.”); Donnelly v. Boston College, 558 F.2d 634, 635 (1st Cir. 1977) (per

curiam) (holding that law schools’ admissions practices “do not have ‘commercial objectives’”

(quotation omitted)); see also Marjorie Webster Jr. College, Inc. v. Middle States Ass’n of

Colleges & Secondary Sch., Inc., 432 F.2d 650, 654 (D.C. Cir. 1970) (“[T]he proscriptions of the

Sherman Act were tailored for the business world, not for the noncommercial aspects of the

liberal arts and the learned professions.” (citations and internal alterations omitted)). Yale’s

decision to reject Pierce therefore cannot support antitrust standing.




                                                 11
        Granted, Pierce challenges not only his specific rejection, but also the process by which

Yale arrived at the number of students to admit. But that does not convert his injury into a

commercial one. The asserted injury is still his rejection, which remains noncommercial whether

it resulted from the caprice of an admissions officer or the calculus Yale used to set its

admissions targets. Cf. Marjorie Webster, 432 F.2d at 654 (holding that process of accrediting

schools “is an activity distinct from the sphere of commerce; it goes rather to the heart of the

concept of education itself”).

        This is not to say that academic institutions cannot engage in commercial conduct

implicating the Sherman Act. In United States v. Brown University, 5 F.3d 658 (3d Cir. 1993),

for example, the Third Circuit held that setting financial aid was a “commercial transaction”

related to charging tuition. Id. at 668. And a judge of this court held in Jung v. Association of

American Medical Colleges, 300 F. Supp. 2d 119 (D.D.C. 2004), that the medical school

residency match program was commercial in nature due to its effects on resident physician

compensation following medical school. Id. at 173–74. Tellingly, both courts contrasted the

practices at issue in those cases with “distinctly noncommercial” academic functions like

medical school admissions and college accreditation. See Brown, 5 F.3d at 667–69 (citing

Marjorie Webster, 432 F.3d at 654); Jung, 300 F. Supp. 2d at 170 (citing Selman, 494 F. Supp. at

621).

        This brings us to Pierce’s second alleged anti-competitive consequence of sharing the

MAR: increased tuition due to reduced financial-aid bargaining power. While cases like United

States v. Brown University might support antitrust standing based on that alleged injury, the rub

for Pierce is that the alleged lack of bargaining power only affects students who are admitted to




                                                 12
Yale. It is entirely irrelevant to Pierce, who has never been admitted to medical school and thus

has never been in the position to bargain over financial aid.

       Accordingly, the Court finds that Pierce has not alleged that he has suffered the type of

injury that the Sherman Act is designed to prevent. He therefore lacks antitrust standing, and the

Court will dismiss the amended complaint on that basis. The Court need not reach Defendants’

argument that dismissal is independently required because courts should not second guess

admissions decisions by academic institutions.

       C. Other pending motions

       The Court will also deny Pierce’s “offer” to transfer the case to the District Court for the

District of Maine. See Pl.’s Mot. at 5–6. The Court “may transfer any civil action to any other

district or division where it might have been brought” for the “convenience of parties and

witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). As the movant, Pierce must

demonstrate that venue is proper in the District of Maine and that it is in the interest of justice to

transfer the case there. Stewart v. Azar, 308 F. Supp. 3d 239, 244–45 (D.D.C. 2018). Under 28

U.S.C. § 1391(b)(2), venue is proper where “a substantial part of the events or omissions giving

rise to the claim occurred.” Pierce represents in conclusory terms that “a substantial portion of

the events in the conspiracy at issue, namely the victimization of medical school applicants

resident in the State of Maine by this scheme, occurred in [Maine].” Pl.’s Mot. at 5. He fails,

however, to identify any of these applicants. Even if his assertion were sufficient to establish

that the case might have originally been brought in Maine, it appears that, contrary to Pierce’s

representation to the Court that he seeks to transfer the case for convenience, id., his true

motivation is inappropriate forum shopping. See Defs.’ Opp’n Ex. B, Email from S. Pierce to

Defense Counsel (May 3, 2018 at 10:22 AM), ECF No. 14-2 (“I am considering refiling in a



                                                  13
different district (seeing as my uncle is best friends with one of the 1st Circuit Judges, I think I

would be able to defend any ruling there . . . .)”).

       Finally, because the Court will grant Defendants’ motion to dismiss, Pierce’s request for

a hearing and his amended motion for a scheduling order and discovery plan are denied as

unnecessary.

 IV. Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss and deny

Plaintiff’s “Motion to Strike, to Transfer, to Argue, & to Extend” and “Amended Motion for

Scheduling Order and Proposed Discovery Plan.” A separate Order shall accompany this

memorandum opinion.




                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: January 10, 2019




                                                  14